COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Russell and Senior Judge Frank
UNPUBLISHED




              PHILLIP M. TALLMAN
                                                                                MEMORANDUM OPINION*
              v.      Record No. 0080-17-3                                          PER CURIAM
                                                                                   AUGUST 1, 2017
              BRISTOL DEPARTMENT OF SOCIAL SERVICES


                                   FROM THE CIRCUIT COURT OF THE CITY OF BRISTOL
                                                Sage B. Johnson, Judge

                                (Richard S. Buddington, Jr.; Watson & Buddington, P.C., on brief),
                                for appellant. Appellant submitting on brief.

                                (Edward G. Stout; Nancyjean Bradford, Guardian ad litem for the
                                minor child; Bradford & Smith, PC, on brief), for appellee.
                                Appellee and Guardian ad litem submitting on brief.


                      Phillip M. Tallman (father) appeals an order terminating his parental rights to his child.

              Father argues that the circuit court erred by finding that the Bristol Department of Social Services

              (the Department) presented sufficient evidence to prove that father “had failed to ‘provide or

              substantially plan for the future of the child [his daughter] for a period of six months after the child’s

              placement in foster care’” as required by Code § 16.1-283(C)(1). Upon reviewing the record and

              briefs of the parties, we conclude that the circuit court did not err. Accordingly, we affirm the

              decision of the circuit court.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                          BACKGROUND

       We view the evidence in the light most favorable to the prevailing party below and grant

to it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax Cty. Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).

       Father and Amber Whitley are the child’s biological parents. The child was born in

November 2014. When the child was less than three months old, Whitley overdosed on drugs and

was taken to a local hospital. The Department was called, and the child was placed in foster care on

February 4, 2015. The Department searched for relatives with whom the child could be placed and

found Reed and Anna Tallman. Reed is father’s brother. Reed and Anna Tallman qualified as

foster parents and, on November 6, 2015, the child was placed in their home, where she continues to

reside. At the time of the removal, father was not living with Whitley or the child. He had not seen

the child since Christmas 2014. Initially, father filed for custody in Tennessee, but the Tennessee

court denied his petition because Virginia had jurisdiction over the matter.

       After the Department established paternity, it offered visitation between father and the child.

He regularly visited with the child from March 2015 until November 13, 2015, although he missed

visits for a month and a half while he was incarcerated. His mother frequently brought him to the

visitations. At first, he fell asleep and did not interact with the child very much. His mother

attempted to model appropriate parenting behavior for him and, as a result, his interactions with the

child slightly improved.

       The Department requested a home study for father’s apartment in Tennessee, but it was not

completed. Brianne Gregg, a human services specialist with the Department, testified that father’s

home study was not completed for “a number of factors,” including ICPC’s1 “lengthy letter

outlining lots of concerns that [ICPC] had and [its] request that Virginia not submit any home study


       1
           ICPC refers to the Interstate Compact on the Placement of Children.
                                                -2-
request again until all services were completed.” Gregg also testified that father was already

required to complete those services as a result of his parenting, psychological, and substance abuse

assessment.

        From the outset, the Department was concerned about father’s propensity toward violence.

Gregg testified that father was “very agitated” during visits. He had screamed and yelled at the

social workers. Gregg further testified that father had a “very lengthy arrest record that includes lots

of assaults and lots of substance abuse issues.” The Department recommended several services for

father. He completed his parenting, psychological, and substance abuse assessment. Father also

completed the required Project Dads Program. Father did not complete the required Strengthening

Families Program (although he attended six out of seven classes), nor did he attend any of the

recommended anger management classes.

        In November 2015, father and his mother (grandmother) were involved in an altercation that

turned violent when he injured grandmother on her head. She had to go to the hospital because her

head was bleeding significantly from the cut she received. Grandmother then obtained a protective

order against him. On November 19, 2015, the City of Bristol Juvenile and Domestic Relations

District Court (JDR court) also issued a child protective order, so father was prevented from having

any contact with the child. He also could not have any contact, direct or indirect, with Reed and

Anna Tallman, father’s brother and sister-in-law, with whom the child resided. However, the JDR

court judge told father that visitation could resume once he got help.

        After November 13, 2015, father no longer visited with the child. He also stopped

communicating with the Department and the guardian ad litem. Because father failed to maintain

contact with the Department, provide suitable housing, and refrain from violent behavior, the

Department filed a petition to terminate father’s parental rights on April 8, 2016. The parties




                                                 -3-
appeared before the JDR court, and on July 13, 2016, the JDR court terminated father’s parental

rights.2 Father appealed to the circuit court.

          On October 3, 2016, the parties presented their evidence and argument. On December 2,

2016, the circuit court issued a letter opinion. It held that it was in the child’s best interests to

terminate father’s parental rights and that the Department presented clear and convincing evidence

that father’s parental rights should be terminated pursuant to Code § 16.1-283(C)(1). On December

13, 2016, the circuit court entered an order reflecting its ruling. This appeal followed.

                                                 ANALYSIS

          Father argues that the evidence was insufficient to prove that he “had failed to ‘provide or

substantially plan for the future of the child [his daughter] for a period of six months after the child’s

placement in foster care’” as required by Code § 16.1-283(C)(1).

          “Where, as here, the court hears the evidence ore tenus, its finding is entitled to great

weight and will not be disturbed on appeal unless plainly wrong or without evidence to support

it.” Martin v. Pittsylvania Cty. Dep’t of Soc. Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986)

(citation omitted). When considering termination of parental rights, “the paramount

consideration of a trial court is the child’s best interests.” Logan, 13 Va. App. at 128, 409 S.E.2d

at 463.

          The circuit court terminated father’s parental rights pursuant to Code § 16.1-283(C)(1),

which states:

                 The residual parental rights of a parent or parents of a child placed
                 in foster care as a result of court commitment, an entrustment
                 agreement entered into by the parent or parents or other voluntary
                 relinquishment by the parent or parents may be terminated if the
                 court finds, based upon clear and convincing evidence, that it is in
                 the best interests of that child and that:


          2
          The JDR court also terminated Whitley’s parental rights. She appealed the ruling to the
circuit court, but subsequently withdrew her appeal.
                                               -4-
                 The parent or parents have, without good cause, failed to maintain
                 continuing contact with and to provide or substantially plan for the
                 future of the child for a period of six months after the child’s
                 placement in foster care notwithstanding the reasonable and
                 appropriate efforts of social, medical, mental health or other
                 rehabilitative agencies to communicate with the parent or parents
                 and to strengthen the parent-child relationship. Proof that the
                 parent or parents have failed without good cause to communicate
                 on a continuing and planned basis with the child for a period of six
                 months shall constitute prima facie evidence of this condition[.]

(Emphasis added).

          Father argues that he took “significant steps” to be reunited with his child. He completed

the Project Dads program and six out of seven classes for the Strengthening Families Program. He

notes that he obtained a driver’s license and two vehicles. He testified that he was on disability due

to his “nerves,” but he was working with his doctor to decrease the amount of medication he was

taking.

          Father further argues that the protective order was the “largest obstacle to [him] securing

custody or even visitation of his daughter throughout these proceedings.” Father contends that the

protective order provided him with “good cause” under Code § 16.1-283(C)(1) to explain why he

had not maintained contact with his child. The protective orders prevented him from having any

contact with grandmother, his brother and sister-in-law, and the child.

          Contrary to father’s arguments, the Department proved, by clear and convincing evidence,

that father failed, without good cause, to maintain contact with the child. The existence of good

cause is determined “in light of the facts of each case, with the best interests of the child as the

guiding principle.” Barkey v. Commonwealth, 2 Va. App. 662, 668, 347 S.E.2d 188, 191 (1986)

(quoting Toombs v. Lynchburg Div. of Soc. Servs., 223 Va. 225, 230, 288 S.E.2d 405, 407-08

(1982)).3 The circuit court emphasized that father’s failure to maintain any contact with the child


          3
         In Barkey, this Court found that a parent’s mental illness did not constitute good cause
because the parent “refused to accept treatment for her mental illness before and after the child
                                               -5-
was “directly attributable” to father. While the protective order prevented father from contacting

the child, under the facts of this case, the circuit court did not err in concluding that existence of the

protective order did not provide father with good cause. The protective orders were the direct result

of father’s violence toward his own mother, who had been assisting father in building a relationship

with the child. “[P]ast actions and relationships over a meaningful period serve as good indicators

of what the future may be expected to hold.” Frye v. Spotte, 4 Va. App. 530, 536, 359 S.E.2d 315,

319 (1987). In light of father’s history and the protective orders in existence because of father’s

previous violent outbursts, the circuit court’s determination that father failed, without good cause, to

communicate with his child was not plainly wrong.

        Father also argues that he worked to prepare for his child’s future even though he could not

contact her. Father testified that he attempted to remain in contact with the Department and found

suitable housing. Father specifically testified that he called the Department “many, many, many

times” and “left a million messages,” but that Gregg never called him back. Gregg disagreed with

this statement and said that father did not call or leave any messages. The circuit court noted this

discrepancy between the witnesses and stated, “[E]ven if the Court were to believe his testimony,

which the Court does not, several phone attempts over the span of over one year does little to show

efforts by [father] to maintain contact much less ‘provide or substantially plan for the future of the

child,’” as required by Code § 16.1-283(C)(1).

        Moreover, although father testified that he recently obtained a two-bedroom apartment and

furnished a bedroom for his child, no information relating to father’s new apartment in Virginia was




was placed in foster care, and that at the time of trial, had dropped out of the [treatment program]
to accept employment.” Barkey, 2 Va. App. at 670, 347 S.E.2d at 192.
        In Toombs, the Supreme Court of Virginia upheld the termination of parental rights
where the Department initiated the proceedings that led to visitations being discontinued and was
justified in using that fact to support the ultimate termination of parental rights. Toombs, 223
Va. at 230-31, 288 S.E.2d at 407-08.
                                                  -6-
disclosed until trial in the circuit court because father chose to cease communicating with the

Department. Therefore, the circuit court did not err in finding that father had no substantial plan for

the child’s future and, thus, the evidence was sufficient to terminate father’s parental rights pursuant

to Code § 16.1-283(C)(1).

                                           CONCLUSION

        For the foregoing reasons, the circuit court’s ruling is affirmed.

                                                                                             Affirmed.




                                                  -7-